Citation Nr: 1726077	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-48 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975 and from January 1991 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Regional Office in Philadelphia, Pennsylvania (RO). 

In February 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

The Board remanded the issue of total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in March 2016 for additional development.  The appeal has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board remand of March 2016, the RO sent the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in July 2016, and requested the form be filled out and returned within 30 days.  The RO did not receive a filled out form and issued a supplemental statement of the case in September 2016.  

Evidence relevant to the claim, to include a filled out VA Form 21-8940 and April 2017 VA examination reports, have been submitted to VA since the issuance of the September 2016 supplemental statement of the case.  Since the appellant perfected his claim prior to February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, this new evidence is not subject to initial review by the Board without the Veteran having waived initial AOJ consideration.   See 38 U.S.C. § 7105(e)(1) (2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165; 38 C.F.R. §§ 19.37, 20.1304(c) (2016).  As such, the matter must be remanded. 

Additionally, after receiving the filled out VA Form 21-8940 which identified a past employer of the Veteran, the RO sent a letter to the former employer asking for completion of VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The former employer returned the form, largely blank, stating the Veteran was retired and that his employee records were with the Office of Personnel Management (OPM).  The RO did not follow-up with OPM.  The Board acknowledges that these records are from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. §  3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Contact OPM to request that a VA Form 21-4192 be completed and take any appropriate action deemed necessary to adjudicate the Veteran's TDIU claim.

2.  Adjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




